            Case 1:21-mj-00126-RMM Document 6 Filed 02/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Case No: 21-mj-126 (RMM)
                                              :
JOSEPH RANDALL BIGGS,                         :
                                              :
               Defendant.                     :
                                              :
                                              :

                        JOINT MOTION TO TOLL SPEEDY TRIAL

       The United States of America, by and through the United States Attorney for the District

of Columbia, and Defendant Joseph Randall Biggs (“Biggs”), by and through his counsel,

respectfully move the Court for an Order to Exclude Time Pursuant to the Speedy Trial Act

under 18 U.S.C. § 3161(b).

       1.      On January 19, 2021, Biggs was charged by criminal complaint with violations of

18 U.S.C. §§ 1512(c) and 1752(a), and 40 U.S.C. §§ 5104(e)(2)(D) and (F) for his conduct in

and around the U.S. Capitol on January 6, 2021.

       2.      On January 20, 2021, Biggs was presented in U.S. District Court for the Middle

District of Florida and participated in an initial appearance. Biggs was ordered released with

conditions that included an order to stay away from Washington, D.C.

       3.      On or about January 22, 2021, counsel for the government and the defendant held

a telephone call concerning the scheduling of a hearing in this district. Counsel have been in

contact by telephone since that date. Defense counsel has been contact with Defendant Biggs,

who resides in Florida. Counsel have discussed and agree that the interests of justice are best

served by the exclusion of time under the Speedy Trial Act.

                                                  1
         Case 1:21-mj-00126-RMM Document 6 Filed 02/09/21 Page 2 of 2




       WHEREFORE, the parties respectfully request that this Court issue an Order excluding

all time from the calculation of time pursuant to the Speedy Trial Act under 18 U.S.C. § 3161(b)

from February 9, 2021, until a hearing can be scheduled in this matter. The parties respectfully

request that such hearing be scheduled on a date and time after March 8, 2021.

                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            ACTING UNITED STATES ATTORNEY
                                            N.Y. Bar No. 4444188


                                            By:    /s/ Jason McCullough
                                            JASON B.A. MCCULLOUGH
                                            Assistant United States Attorney
                                            DC Bar No. 998006; NY Bar No. 4544953
                                            555 4th Street, N.W.
                                            Washington, D.C. 20001
                                            (202) 252-7233
                                            jason.mccullough2@usdoj.gov



                                            J. DANIEL HULL
                                            COUNSEL FOR DEFENDANT


                                            By:     /s/ Daniel Hull
                                            J. DANIEL HULL
                                            Partner
                                            DC Bar No. 323006; California Bar No. 222862
                                            Hull McGuire PC
                                            1420 N Street, N.W.
                                            Washington, D.C. 20005
                                            (619) 895-8336
                                            jdhull@hullmcguire.com


Dated: February 9, 2021


                                               2
